KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: kkaiser@agutah.gov
Attorneys for Davis School District

                 IN THE UNITED STATES DISTRICT COURT
      IN AND FOR THE DISTRICT OF UTAH, NORTHERN DIVISION

BRENDA MAYES, as mother and                 STIPULATED MOTION FOR
guardian of Child Doe,                     RELIEF FROM JUDGMENT OR
                                                    ORDER
                  Plaintiff,

v.                                               Case No. 1:19-cv-00040

DAVIS SCHOOL DISTRICT; DAVE                       Judge Clark Waddoups
ROBERTS; JOHN NAISBITT, District
Transportation Director; and JOHN and
JANE DOES 1-10, in their official and
individual capacities:

                  Defendants.


      Defendants Davis School District, Dave Roberts, John and Jane Does 1-10,

by and through counsel, Kyle J. Kaiser, Assistant Utah Attorney General,

Defendant John Naisbitt, by and through counsel, Rachel G. Terry, Assistant Utah
Attorney General, and Plaintiff Brenda Mayes, as mother and guardian of Child

Doe, hereby move the Court for Relief from Judgment under Federal Rule of Civil

Procedure 59(e), 60(a), and 60(b)(5).

      This case was amicably settled in August 2019. Because the plaintiff was

acting on behalf of a minor, the Court held a settlement hearing on August 8, 2019.

The parties presented the settlement terms, including a payment of $62,500.

      Essential terms of the settlement were included in a Release of All Claims.

(See Ex. 1, attached hereto). They included:

      • A payment term of $62,500.

      • Plaintiff agreed to be bound by the Release, so long as the Court did not

         alter the payment term.

      • A release of all claims, “of whatever kind or nature, known or unknown,

         which now exist or which may hereafter accrue, because of, for, arising

         out of or in any way connect to the incidents described in, or the claims

         made in the Lawsuit.”

      • An affirmative acknowledgment that the payment was “made for the

         purpose of compromising a disputed claim, so as to avoid the expense

         and burdens of litigation, and is not and shall not be construed as an

         admission of liability or wrongdoing of any kind.”


                                         2
      • Upon execution, “Plaintiffs will file a stipulation for dismissal with

             prejudice in the Lawsuit, with each party to bear its own costs and fees.”

Ex. 1 at 1–2.

      Plaintiffs presented argument to the Court to support the settlement amount.

The Court determined that “[t]he minor’s settlement [of $62,500] is fair and

reasonable under the circumstances,” and the Court “approve[d] and affirm[ed]”

that settlement. (Ord. (doc. 13) at 2 ¶ 1.) While the Court did not authorize an

attorney fee payment in the amount requested by Counsel for Plaintiffs, the

payment term of the parties’ settlement—$62,500—remained the same.

      After the Court approved the settlement, Ms. Mayes signed the Release of

All Claims (see Ex. 1), and counsel for Plaintiffs received a check in the settlement

amount and signed a Receipt of Full and Final Settlement Funds (attached hereto

as Ex. 2).

      Because of counsel for Plaintiffs’ workload, and other personal and

professional obligations, they neglected to file the stipulation for dismissal with

prejudice, as required by Release and as contemplated by Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). See id. (recognizing that a stipulation of voluntary

dismissal is filed “By the Plaintiff.”).




                                             3
      The Court’s chambers contacted counsel for all parties in September asking

for the parties to enter a dismissal with prejudice. Although the Release required

Plaintiffs to do so, neither party did so.

      Today, the Court entered judgment “in favor of Plaintiff and against

Defendants in the total amount of $62,500….” (Judgment, (doc. 14) at 1.)

      The parties move to set aside and vacate that judgment, and request that the

Court dismiss the case with prejudice. The judgment does not effectuate the intent

of the parties, could have deleterious effects on the individual defendants, and is

unnecessary because any monetary payment in the case has already been satisfied

and released.

      Federal Rule of Civil Procedure 60 provides bases to alter or amend a

judgment and provide relief from a final judgment. Such motions must generally

be filed within 28 days after the entry of judgment. Fed. R. Civ. P. 59(e).

Judgments may be corrected if there is a “clerical mistake or a mistake arising

from oversight or omission whenever one is found in a judgment, order, or other

part of the record.” Fed. R. Civ. P. 60(a). Further, a Court may “[o]n motion and

just terms … relief a party … from a final judgment, order or proceeding” for a

variety of reasons, including that “(1) mistake, inadvertence, surprise, or excusable

neglect,” or “(5) the judgment has been satisfied, released, or discharged.” Fed. R.


                                             4
Civ. P. 60(b)(5). Rule 60(b) “gives the court a grand reservoir of equitable power

to do justice in a particular case.” Pierce v. Cook & Co., 518 F.2d 720, 722 (10th

Cir. 1975) (citations and quotations omitted).

      In this case, the judgment should be vacated. First, The parties agreed to

dismissal, in part, because of a disclaimer of liability—the settlement was executed

“for the purpose of compromising a disputed claim, so as to avoid the expense and

burdens of litigation, and is not and shall not be construed as an admission of

liability or wrongdoing of any kind.” The judgment entered by the Court at least

implies liability for the claims alleged in Plaintiff’s Complaint. There has been no

finding of liability by the Court or a jury in this case, and the Judgment does not

effectuate the parties’ agreement in settling the case. Therefore, it would be unjust

to allow the judgment to be maintained.

      Second, the presence of a judgment could have deleterious effects on the

defendants, including, but not limited to, effects on the individual defendants’

credit. Defendants did not consent to the entry of judgment against them, cf. Fed.

R. Civ. P. 68(a), and the currently entered judgment creates consequences that

neither parties intended nor had the Court signaled at the hearing.

      Third, the agreed settlement has already been satisfied, and Plaintiffs have

acknowledged such. (See Ex. 2). If not corrected, this judgment could technically


                                          5
allow Plaintiffs double recovery. Vacation of the judgment is proper. See, e.g.,

Caputo v. Monge, No. 14cv277-LAB, 2018 WL 7204218, at * 1 (D. Idaho Nov.

26, 2018) (granting 60(b)(5) motion and vacating a judgment on motion of the

parties when the parties settled the case after entry of the judgment).

      Counsel for the Parties apologize to the Court for not filing a timely

stipulation of dismissal with prejudice, despite the communication from the Court.

However, the judgment entered by the Court does not effectuate the parties’

settlement agreement, could cause unjust deleterious consequences to Defendants,

and could result in a double recovery.

      For those reasons, the parties respectfully request that the Court VACATE

the judgment entered October 24, 2019, and in its place issue an order of dismissal,

dismissing all claims with prejudice, with each party to bear its costs and fees,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (except as already

agreed by the Parties, and all payments already provided by Defendants have fully

satisfied all such obligations).

      A proposed, stipulated order is attached hereto.




                                          6
DATED: October 24,2019

               OFFICE OF THE UTAH ATTORNEY GENERAL

               /s/ Kyle J. Kaiser
               KYLE J. KAISER
               Assistant Utah Attorney General
               Attorney for Davis School District,
               Dave Roberts, John & Jane Does 1-10


               OFFICE OF THE UTAH ATTORNEY GENERAL

               /s/ Rachel G. Terry
               RACHEL G. TERRY
               Assistant Utah Attorney General
               Attorney for John Naisbitt


               SYKES McALLISTER

               /s/ Alyson McAllister
               ROBERT SYKES
               ALYSON MCALLISTER
               Attorneys for Plaintiff




                             7
